ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
MARCON Engineering, Inc.                       )      ASBCA No. 57471
                                               )
Under Contract No. W912BV-08-D-2026            )

APPEARANCES FOR THE APPELLANT:                        Theodore M. Bailey, Esq.
                                                      Kristin E. Zachman, Esq.
                                                       Bailey & Bailey, P.C.
                                                       San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      John F. Bazan, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Los Angeles

                 OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       This timely appeal involves three discrete claims by appellant under the
captioned contract. The scope of the hearing of the appeal originally encompassed
both entitlement and quantum. However, at the hearing, the parties agreed and the
Board ordered that the hearing and this decision would address entitlement only.
Briefing and finalization of the record in this appeal were completed on 23 November
2014. We sustain the appeal in part and deny it in part.

                                  FINDINGS OF FACT

The Project Generally and Solicitation

        1. The United States Army Corps of Engineers (Corps or government) issued a
Request for Proposal (RFP) for award of a firm-fixed-price (FFP) task order (TO) to
design and construct approximately .97 miles of a fence along the Arizona border with
Mexico under the captioned multiple award task order contract (MATOC). The TO
solicitation was issued on 6 May 2008 and called for design/construction of a bollard
style fence (18 feet high, approximately 6.5 inches in diameter, and spaced
approximately 4 inches apart), its foundation, and an immediately-adjacent concrete
access road along the fence line. (R4, tab 7 at 154, 802-04, tab 12 at 2512-13; supp.
R4, tab 334 at 7096, ex. G-2) 1 The fence was one small section of an extensive project

1
    In general, the government's responses to appellant's proposed findings of fact are
         not in compliance with the Board's Briefing Order. That order mandated that
along the Mexican border starting in San Diego, California. The government retained
the architectural engineering firm of Michael Baker Jr., Inc. (Baker or A-E), as project
manager for the overall project. (Tr. 5/87-88, 7/34)

        2. The specifications included in the RFP required that all construction
activities were to be "contained within the project corridor," with the exception of
work related to installation of two 24 inch corrugated metal pipes (CMPs or culverts)
at the western limits of the project (supp. R4, tab 334 at 7093; tr. 3/153, 6/206, 7/63,
204). The "project corridor" was a 60-feet wide strip adjacent to the border also
known as the Roosevelt Reservation (RR) (supp. R4, tab 334 at 7093; R4, tab 7 at 196;
tr. 1/103).

      objections and replies to opposing party proposed findings be specific and
      detailed, in particular pointing out any inaccuracies in the record citations. For
      example, appellant's proposed findings often provide a narrative description of
      the content of key drawings, supplementing depictions of the actual drawings or
      reasonably accurate (albeit generally not-to-scale) demonstrative
      representations of key elements of the drawings. Those findings are also
      supported by extensive citations to transcript testimony of the witnesses
      discussing the actual drawings. The government's responses to these proposed
      findings generally interpose simplistic, broad, imprecise, general, conclusory
      and argumentative objections to the findings on the basis that the original
      drawing "speaks for itself' or the demonstrative is "non-contemporaneous" or
      not-to-scale without addressing precisely and in detail the accuracy and
      substance of the proposed findings or why the proposed finding is otherwise
      unsupported by, contrary to, or in conflict with the evidence. Nevertheless, the
      Board has undertaken an independent review of key findings to ensure that
      they, in fact and substance, are supported and/or reasonably depict the
      underlying drawing. Those findings in material respects have not been shown
      to be inaccurate as confirmed by our own independent examination of key
      evidence of record. Moreover, the government considers that because "Marcon
      cannot prove a cause of action against the Corps regarding drainage .... The
      Corps therefore only provides some objections below due to time constraints."
      (Resp.'s master response to APF 101) The Corps conclusory assertion is, of
      course, the principal grounds for the dispute and appeal. As we discuss in detail
      herein that government contention lacks merit. Regardless, the Corps was not
      excused from the directions in the Briefing Order due to time constraints
      particularly where the briefing of the appeal was extended at the parties'
      requests on a number of occasions and was not concluded until approximately
      eleven months following completion of the trial. The government's post
      hearing briefs also frequently cite inaccurately or incompletely to documents,
      transcripts and page numbers and are generally unreliable. As a consequence of
      all of the above, we have liberally relied on appellant's proposed findings and
      record citations in this decision.
                                           2
        3. The RFP contemplated that the contractor would use the "Appendix 2"
drawings, developed by Baker and dated 24 March 2008, including a ditch
detail therein, in designing the drainage system for the site (tr. 7/207; R4, tab 7 at 788).
In this regard, section OI 00 50 "TASK ORDER REQUIREMENTS," paragraph I.9
"SITE DESIGN AND CONSTRUCTION," subparagraph I .9.6. "On-Site
Construction Access Road" provided as follows:

               The Design/Build Contractor shall be responsible for the
               design and construction of the on-site construction access
               road and drainage ditch modifications adjacent to the
               fence. A conceptual typical section has been provided in
               Appendix II. The Design/Build Contractor shall fully
               design and construct the on-site construction access road
               and drainage ditch modifications using the conceptual
               typical section.

(R4, tab 7 at I 96, I 98, 200)

        4. The pertinent detail on RFP appendix (appx.) II drawing G-2.I (R4, tab 7 at
790), depicted a typical concrete drainage ditch for essentially the length of the one
mile site designed to transport flood waters from the west end to east end of the site
through the concrete ditch. The water was to exit the site in a northeasterly direction
at its east end. Because of the presence of an existing irregular ditch (as discussed
below), the depths of any required excavation/grading and modifications of the ditch
varied. The concrete ditch was to be located within the RR between the access road to
be constructed immediately adjacent to the fence on the south, and a preexisting road
constructed and maintained by the Border Patrol approximately paralleling the future
fence line, hereinafter referred to as the Border Patrol Road (BPR), on the north. The
BPR was partially within, but for most of its length outside of, the RR to varying
degrees at various stations. Although the detail generally showed some filling in of
the existing ditch to accommodate the fence access road, the Baker concept did not
envision filling in the ditch entirely as would generally be needed to have the water
emanating from the south (Mexico) flow more naturally across the site in a north or
northeasterly direction. (Supp. R4, tab 304 at 7008-09, tab 342 at 7210-2I; tr. 1/89-90,
92, 4/63, 5/89-90, 7/66, 208-IO, 213-I4, 22I)

        5. Section OI 33 I6 "DESIGN AFTER AWARD," Part I "GENERAL," noted
that the contract consisted of the "Solicitation requirements and the accepted proposal"
and further stated in paragraph I . I :

              The information contained in this section applies to the
              design required after award. The design begins with the
              pre-contract proposal, which must conform to all

                                             3
              requirements of the Solicitation. After award, the
              Contractor will develop the accepted proposal into the
              completed design, as described herein.

              The Contractor may elect to fast track the design and
              construction - that is, proceed with construction of parts of
              the site work and fence prior to completion of the overall
              design.

(Supp. R4, tab 336 at 7119)

        6. Section 01 00 50 "TASK ORDER REQUIREMENTS," paragraph 1.9,
"SITE DESIGN AND CONSTRUCTION," subparagraph 1.9.3. discussed the two
existing 10-foot culverts (or CMPs) at the east end of the site and the patrol road used
by the U.S. Border Patrol (hereinafter the BP) generally paralleling the entire length of
the site:

              1.9.3.   Existing Site Conditions

                       An aggregate surfaced patrol road exists along the
                       project corridor. The patrol road generally
                       parallels the Border with its offset from the Border
                       varying in distance. The patrol road is
                       approximately 24 feet wide and is considered to
                       be in good condition.

                       At the eastern end of the project there are two
                       large diameter culverts that convey drainage
                       runoff between the patrol road and the Border.
                       The drainage ditch extends the entire length of the
                       project corridor.

(Supp. R4, tab 334 at 7096)

        7. Section 01 00 50 "TASK ORDER REQUIREMENTS," paragraph 1.9,
"SITE DESIGN AND CONSTRUCTION," subparagraph 1.9.7., "Drainage Report,"
provided that the contractor would use the preliminary drainage report in the RFP and
would do further investigation and analysis to, among other things, prevent ponding on
the site and develop a drainage plan capable of handling a 100-year flood, and further
provided:

              A preliminary drainage report has been provided in
              Appendix IV. The preliminary drainage report delineates
              all basins within the limits of the fence construction.

                                            4
Discharge values, using the 100-yr storm event, have been
determined for major drainage paths within each basin, as
identified using USGS mapping, at the point which they
cross the fence location. Any assumptions made in
determining discharges and fence crossing locations have
been stated within the preliminary drainage report.

Prior to start of construction, the Design/Build Contractor
shall perform all the following minimum requirements
using the 100-yr storm event:

•   Review the existing drainage report and field verify
    existing wash locations. The Design/Build Contractor
    shall be responsible for determining discharges of
    additional washes identified in the field as they cross
    the roadway and/or fence locations.

•   Provide final drainage basin delineation maps showing
    all basins and sub-basins associated with the roadway
    and/or fence limits of construction.

•   Determine local drainage runoff and/or sheet flow
    conditions as they cross the roadway and/or fence
    locations.

•   Provide the final hydraulic calculations identifying the
    final discharge velocity and rise in water surface
    elevation at the roadway crossings and selected fence
    type at each identified wash crossing. Acceptable rise
    in water surface elevation shall be six inches for rural
    locations and three inches for urban locations.

•   Provide final calculations showing depth of scour
    and/or long term degradation.

•   Provide details for culvert and/or low water crossings
    and fence design at each wash crossing which satisfies
    rise in water surface elevations stated above. When
    fence is located at the border and where flow is from
    south to north[,] the fence shall be offset from the
    International Border 10-feet. At offset locations, the
    Contractor shall provide gate access for equipment and
    personnel to remove debris.

                              5
             •     Provide details for protection against scour and/or long
                   term degradation along with preventing ponding of
                   water at the roadway and/or fence locations.

             •     Provide hydrologic/hydraulic design and details
                   showing that any/all cut and/or fill operations
                   conducted within the project site do not adversely
                   affect the natural drainage patterns across the site and
                   satisfies the rise in water surface elevation stated above.

             •     Provide hydraulic design and details for any other site
                   drainage improvements required due to construction to the
                   roadway and fence or as otherwise stated in this RFP.

             The Design/Build Contractor shall coordinate with all
             applicable reviewing agencies including, but not limited to
             Federal Emergency Management Administration (FEMA),
             U.S. Corps of Engineer (USACOE), and United Sates
             Section of the International Boundary and Water
             Commission (US-IBWC).

(Supp. R4, tab 334 at 7097; R4, tab 7 at 200)

      8. Provisions of the MATOC controlled in the case of conflicts with the Task
Order. However, the MATOC contained no Order of Precedence clause. (Ex. A-35)
The TO contained two such clauses. FAR 52.215-8, ORDER OF PRECEDENCE -
UNIFORM CONTRACT FORMAT (OCT 1997) was set forth in specification section 00800,
"SPECIAL CONTRACT REQUIREMENTS," and states:

             Any inconsistency in this solicitation or contract shall be
             resolved by giving precedence to the following items in the
             following order:

             (a)      The Schedule (excluding the specifications).
             (b)      Representations and other instructions.
             (c)      Contract clauses.
             (d)      Other documents, exhibits, and attachments.
             (e)      The specifications.

(Supp. R4, tab 333 at 7079)

       9. The second Order of Precedence clause in the contract is also in
specification section 00800, "SPECIAL CONTRACT REQUIREMENTS," and states:
                                              6
             SCR. I DESIGN-BUILD CONTRACT ORDER OF
             PRECEDENCE-AUG 1997

                a. The contract includes the standard contract clauses
                   and schedules current at the time of award. It also
                   entails: (1) the solicitation in its entirety, including
                   all drawings, cuts and illustrations, and any
                   amendments during proposal evaluation and
                   selection, and (2) the successful offerors accepted
                   proposals. The task order constitutes and defines
                   the entire agreement between the Contractor and the
                   Government. No documentation shall be omitted
                   which in any way bears upon the terms of that
                   agreement.

                b. In the event of conflict or inconsistency between
                   any of the provisions of the various portions of the
                   contracts, precedence shall be given in the
                   following order:
                   (1) Betterments: Any portions of the offeror's
                        proposal which both meet and exceed the
                        provisions of the solicitations.

                    (2) The provisions of the solicitation. (See also
                        Contract Clause: Specifications and Drawings
                        for Construction.)

                    (3) All other provisions of the accepted proposal.

                    (4) Any design products, including but not limited
                        to, plans, specifications, engineering studies
                        and analyses, shop drawings, equipment
                        installation drawings, equipment installation
                        drawings, etc. These are "deliverables" under
                        the contract and are not part of the contract
                        itself. Design products must conform to all
                        provisions of the contract, in the order of
                        precedence herein.

(Supp. R4, tab 333 at 7088-89)




                                           7
       10. As noted above, the RR restriction appears in the specifications. The RFP
drawings indicate the RR limits but do not themselves expressly restrict the contract
work to the RR (supp. R4, tabs 329, 342).

       11. Beginning with appx. II, drawing C-1.6 on the western end of the project and
proceeding through drawing C-1.1 on the eastern end of the project, the drawing depicted
existing conditions and construction to be performed at the site. The following points are
notable (R4, tab 7 at 792-97 (appx. II, drawings C-1.1 through C-1.6)):

        a. The 24-foot wide BPR running parallel along the site was wholly or at least
partially north (outside) of the 60 foot RR or project corridor, with the exception of the far
eastern end (appx. II, drawings C-1.1 through C-1.6; tr. 1/76-79, 4/69, 78, 5/114-18,
7/210). Over 90% of the BPR was outside the RR (appx. II, drawings C-1.1 through C-1.6;
tr. 2/100, 3/21 ).

        b. On the western end of the site, the land north of the RR was federally-owned
by the U.S. Fish and Wildlife Service for approximately the first 1300 feet (Sta. 207 to
Sta. 220) of the western end of the site. Thereafter the land north of the site was
privately owned by the Union Grandera Regional de Son (aka Cattlemen's
Association) and a Mr. John Brava. An existing 60-inch CMP was depicted at
approximately the west end extending across the BPR and north of the RR to transport
off site water which flowed south from Mexico and in a northeasterly direction. The
contractor was to construct two new 24-inch CMPs at the western end with the inlet
ends extending from inside the project site across the BPR into the federal land with
the outlet ends outside the RR. The note above the end of these two west end CMPs
stated: "Contractor to install pipe to maintain positive flow[,] design build contractor
to determine culvert location based on actual field conditions." The drainage design
concepts shown in the RFP drawings contemplated that installation of these CMPs
would require some work north of the RR. (R4, tab 7 at 797-98 (appx. II, drawings
C-1.6, D-1.1); supp. R4, tab 342; tr. 2/47, 3/155, 6/226, 7/215, 217)

       c. In constructing and maintaining the BPR over the years, the Border Patrol
had elevated the BPR and created a ditch of varying depths running parallel to the
southern edge of the BPR. The BPR ran along and in varying distances inside or
outside (north) of the RR. The slope and depth of the ditch generally increased
moving east. (Appx. II, drawings C-1.1 through C-1.6, contour/slope lines; tr. 4/75)

        12. The drainage design concepts reflected in the above drawings and the
specifications contemplated constructing a concrete drainage channel using the existing
ditch running parallel to the southern edge of the BPR. The concrete channel would
capture and transport rains west to east down the entire length of the site/fence with the
water exiting the site through the two large 10-foot CMPs at the eastern terminus of the
site. (Appx. II, drawings C-1.1 through C-1.6, contour/slope lines; tr. 4/75)


                                            8
       13. The RFP package included at appx. IV a "Preliminary Drainage Report 95%
Submittal" (the RFP Drainage Report), dated January 2008 that was prepared by Baker.
The RFP Drainage Report indicated that peak (100-year flood) flows would be at a rate
of approximately 4000 cubic feet per second (cfs.) emanating from the southwest and
flowing primarily in a northeasterly direction, with the largest of two drainage basins
entering the project site at its west end at about the planned location of the two 24 inch
culverts to be installed. (R4, tab 7 at 905, 917; supp. R4, tab 343 at 7222, 7234; tr. 3/46,
41179, 182, 5/ 110) The RFP Drainage Report provided in pertinent part:

              SECTION 3.0           PROPOSED CONDITIONS



              Within the limits of the two washes identified herein, fence
              configurations shall be designed such that minimal upstream
              and downstream hydraulic impacts are observed. The fence
              design shall permit the passage of flows with minimal effects
              upstream of the International Boundary resulting from flows
              backing up behind the fence. According to the International
              Boundary and Water Commission (IBWC), a stakeholder on
              this project, the proposed fence design should show a
              demonstrated minimal adverse impact to the existing
              conditions flood hazards in Mexico. The IBWC has
              indicated that an increase of up to 6-inches in water surface
              elevations is acceptable. At locations where the fence
              crosses washes that trend northwards, therefore, the final
              drainage report shall demonstrate minimal hydraulic
              backwater impact in Mexico.

              SECTION 4.0           HYDROLOGIC ANALYSIS



              The 100-year storm was used as the base storm for
              determining the peak discharges in both basins ....



              SECTION 5.0           HYDRAULIC ANALYSIS

              No hydraulic analyses have been performed for this report.
              The final drainage report will include impact analysis of
              the pedestrian fence on flows, both northbound and
              southbound, if any, at the International Boundary. Any

                                            9
                adverse impacts to flow as a result of construction of the
                pedestrian fence (increase of over 6-inches in water surface
                elevations, increase in 100-year floodplain widths, or flow
                velocities) will have to be mitigated by design. Energy
                dissipation and/or erosion control at the fence alignment, if
                required, will also need to be addressed in the final
                drainage report.

                SECTION 6.0          CONCLUSIONS

                Two wash crossings are identified for the aforementioned
                1.0-mile stretch of pedestrian fence along the International
                Border in Douglas, Cochise County. For these crossings,
                100-year peak discharges are evaluated. A fence cross
                section will be proposed in the Final Drainage Report for
                all washes, including those not identifiable using the
                presently available data and USGS topographic mapping.

                The selected pedestrian fence for the project area will have
                to be verified through design, so that upstream backwater
                impacts of fence construction are minimized. The selected
                pedestrian fence placement should not impede the storm
                water flow or cause a significant backwater condition.

                A final drainage report will need to be provided covering
                all these issues mentioned herein, especially hydraulics,
                erosion control, and fence types. It will also include all
                calculations to demonstrate minimal impacts.

(R4, tab 7 at 908-1 O; supp. R4, tab 343 at 7225-27)2 (Emphasis added)

      14. After issuance of the RFP, a pre-bid inquiry was submitted to the
government on 26 April 2008 asking:

                In the event the existing drainage channel must be widened
                to the north (encroaching on the existing road) to
                accommodate the anticipated design flow, should the


2
    Appellant alleges that Baker knew as of the time of this report and failed to advise
        offerors that the appx. II drainage conceptual design could not contain 100-year
        storm flows without encroaching into public and private land north of the RR.
        Because of our resolution of this appeal on other grounds, it is unnecessary to
        address in our findings or discuss these related issues.
                                             10
              contractor anticipate moving the road to maintain the
              existing width or is reduced road width acceptable.

(Supp. R4, tab 350 at 7312)

       15. On 1May2008, the government responded to the pre-bid inquiry as
follows:

              It is not anticipated that the existing drainage channel will
              need to be widened. However, if during design it is
              determine[ d] that the drainage ditch will not accommodate
              the design flow, then configurations of the ditch and
              roadway will need to be determined. The existing roadway
              width will need to be maintained.

(Supp. R4, tab 350 at 7313)

       16. Award of the TO was to be made to the lowest-priced, technically
acceptable (LPTA) offeror (supp. R4, tab 331; R4, tab 7 at 187).

    17. Specification section 00120 "PROPOSAL EVALUATION AND
CONTRACT AWARD," paragraph 4.0 "EVALUATION OF TECHNICAL
PROPOSAL," stated in part:

              The technical proposals will be reviewed for compliance with
              the technical specifications. Technical proposals are given an
              overall rating of either "Acceptable" or "Non-acceptable".
              The evaluation factors will be rated either "acceptable" or
              "nonacceptable" based upon the standards listed within the
              RFP. A rating of "non-acceptable" for any evaluation factor
              will constitute an overall rating of "non-acceptable" and
              ineligible for award.

(R4, tab 7 at 186, 188)

     18. Specification section 00110 "PROPOSAL SUBMISSION
REQUIREMENTS, INSTRUCTIONS, CONDITIONS, NOTICE TO OFFERORS,
BASIS OF AWARD, AND LOCAL INSTRUCTIONS" states, in part:

              TAB A - FACTOR# 1 - TECHNICAL APPROACH,
              METHODS AND PROCEDURES.

             Proposals shall demonstrate the offeror' s ability to
             schedule and successfully perform the work and to satisfy

                                           11
              all solicitation requirements, the quality of the offeror' s
              approach, methodology, plan for customer service, quality
              control procedures, and the feasibility of its approach to
              successfully complete the work.

(R4, tab 7 at 182, 185)

        19. Specification section 00120 "PROPOSAL EVALUATION AND
CONTRACT AWARD," paragraph 5.0 "EVALUATION OF PRICE PROPOSAL,"
stated in part:

              The proposed price will be analyzed for reasonableness. It
              may also be analyzed to determine whether it is realistic
              for the scope of work to be performed; reflects a clear
              understanding of the requirements; and is consistent with
              the offeror' s technical proposal ....

(R4, tab 7 at 186, 188)

     20. Specification section 00120 "PROPOSAL EVALUATION AND
CONTRACT AWARD" included the following evaluation factor for the
"TECHNICAL APPROACH, METHODS AND PROCEDURES":

             FACTOR #1 -TAB A-TECHNICAL APPROACH,
             METHODS AND PROCEDURES
             Proposals shall demonstrate the offeror' s ability to
             successfully perform the work and satisfy all solicitation
             requirements. Responses to this factor must explain and
             clearly demonstrate the offeror's technical understanding
             of the works; its ability to schedule and accomplish all
             work in accordance with solicitation requirements; its plan
             for providing customer service; its proposed quality control
             procedures; as well as its technical approach and
             methodology and the feasibility of its approach to
             successfully complete the work.

             STANDARD FOR ACCEPTABILITY: This standard is
             met when the offeror demonstrates the ability to schedule
             and accomplish the work in accordance with the
             requirements of the solicitation, and when it demonstrates
             that the offeror's ability to accomplish all work meets or
             exceeds the criteria noted above. This standard is met
             when the offeror demonstrates a clear understanding of the
             scope of work, a plan to provide good customer service,

                                           12
             and a Quality Control Plan that will ensure successful
             completion of the work. The standard is met when the
             offeror demonstrates a technically feasible approach to
             meet the Government's requirements.

(Supp. R4, tab 332 at 7075-77)

       21. Section 01 00 50 "TASK ORDER REQUIREMENTS," paragraph 1.8
"ENVIRONMENTAL DOCUMENTS AND PROVISIONS" provided that the Final
Environmental Assessment covered the design and construction activities for this
Project:

             1.8.1. A Final Environmental Assessment (EA) has been
                    prepared for the International Board corridor in the
                    N aco/Douglas, Arizona area and is provided in
                    Appendix I. Fence alignment F-1 project corridor
                    area is covered by this EA. Specifically design and
                    construction activities for primary fence alignment
                    F-1 is covered under sections 2.2.1and2.2.1.1 of
                    the Preferred Alternative.

(Supp. R4, tab 334 at 7093, 7095)

       22. The referenced appx. I was the "NOVEMBER 2003 FINAL
SUPPLEMENTAL ENVIRONMENTAL ASSESSMENT FOR INFRASTRUCTURE
WITHIN THE U.S. BORDER PATROL NACO-DOUGLAS CORRIDOR COCHISE
COUNTY, ARIZONA," (Final Supplemental Environmental Assessment) which
contained the referenced section 2.0 "ALTERNATIVES" that provided, in part, to level
the existing BPR and to provide low water crossings (L WCs) as needed to drain the area
(R4, tab 7 at 334-786):

             2.2    PREFERRED ALTERNATIVE



             2.2.1 Primary and Secondary Fences and Vehicle Barriers



             2.2.1.1 Roadways




                                         13
              Under the Preferred Alternative, no new road construction
              would be required in the Douglas AO. The existing road
              would be upgraded to an all-weather surface and
              experience some widening and leveling to reduce curves
              and slope reducing risks to USBP agents' health and
              safety, erosion problems, and maintenance costs. The
              existing road would be widened from 24 feet to 38 feet,
              which would include 2 to 4-foot shoulders on either side of
              the road. These improvements would be required on
              25 miles of existing border roads. In addition, low-water
              crossings would be installed, as needed, in drainage areas.
              Low-water crossings would be constructed using concrete,
              culverts, asphalt, rock gabions, or a combination of these
              materials.

(R4, tab 7 at 398, 410, 414, 418)

       23. The RFP appx. I, Final Supplemental Environmental Assessment also
described the use ofLWCs as drainage structures:

              1.1.4.5 Drainage Structures
              Low-water crossings ... would reduce erosion and road
              maintenance without adversely altering existing drainages
              along the border. Low-water crossings are typically
              concrete slabs or culverts with gravel, rip-rap, gabions and
              other erosion control devices placed on the banks in order
              to control erosion. Many of the current washes in remote
              areas are not passable for extended periods of time
              following flood events. In light of this, construction and/or
              improvement of low-water crossings alone would improve
              USBP agents response time through reliable access.
              Engineers typically analyze each drainage and assess
              whether or not a low-water crossing is needed. Analysis
              includes the need for low-water crossings, minor culverts,
              major culverts, bridges or additional improvements.

(R4, tab 7 at 369)

    24. The appx. I, environmental report in section 4.0 "ENVIRONMENTAL
CONSEQUENCES" further described L WCs as the preferred drainage alternate:

              4.12.2 Preferred Alternative



                                             14
              Construction of low-water crossings would generally
              consist of concrete pads placed in the bottom of the
              drainages at road crossings. Temporary effects would
              include increased levels of sedimentation and turbidity.
              The streambed would be permanently impacted by
              concrete paving, although the flow of water would not be
              impaired or impeded since streams in the project corridor
              are mostly intermittent. Impacts associated with
              sedimentation and turbidity would only occur during
              periods of water flow. Construction of these crossings
              would be planned during the dry season and appropriate
              [best management practices] BMPs would be implemented
              during construction; therefore, only minimal erosion
              impacts would occur.

(R4, tab 7 at 502, 533-34)

The Site Visit

       25. A pre-proposal site visit commenced on 15 April 2008 at a Border Patrol
office near Douglas, Arizona. The Corps representative was Mr. James Aldrich. The
BP representative was Mr. Federico Orozco and appellant was represented by
Mr. Donald Reynolds. Mr. Aldrich began the meeting and told the participants that he
would be unable to attend the site visit. (R4, tab 7 at 180, tab 72 at 3767; tr. 2/12-13)

       26. As noted above, two critical specification requirements related to the RFP's
drainage plan were that the contractor was to confine its work within the RR and that
the design was required to handle a 100-year flood (see also tr. 7/206-07).

        27. At the time of the site visit, Mr. Reynolds observed the big ditch between
the Mexican border and the BPR and the high elevation of the BPR in many areas
(tr. 2/16-17, 4/97). Mr. Orozco stated that the BP was maintaining the BPR and
wanted to lower the road elevation in certain areas (tr. 2/100). Noting the extensive
seasonal flooding of the site, Mr. Orozco also discussed during the site visit (as
reported by Mr. Reynolds) how the big ditch next to the BPR had been excavated by
the BP and the BP's preferred drainage solution (tr. 2114-15):

              [The BP] had continually brought in owner operators on
              equipment to come in and excavate, and move dirt, and
              continue to make a road for them that they could drive
              their jeeps on to get through that area after it rains. So they
              had really disturbed the site.


                                            15
                      And so, he said, what we really need here, and this
              was his description. We need to be able to take the water
              that comes in during these monsoonal events, and we need
              to let the water go where it's been going for 400 years.

                     That was the way he said it. If it goes north, it goes
              north. If it goes south it goes south. And just, we don't
              want to interrupt it. We've got this 60 foot Roosevelt
              easement that we're working in.

                      And we don't have enough land and room to deal
              with changing the water. The water's coming in. It needs
              to go where it wants to go. We've interrupted it with all
              this grading.

                     And so what we need are solutions. And our
              solution would be to let the water out easily in what they
              call Arizona Crossings ....



                     . . . So he said, we need enough crossings, Arizona
              Crossings down here to let the water flow.

                     And I don't care where it flows. We only have
              60 feet. So if it wants to go that way, let it go. If it wants
              to go this way, let it go. We just don't want to disturb it.
              Just let it go where it naturally has been. He said, that's
              what I think we need right here.

(Id.)

        28. An Arizona Crossing (a type ofLWC) is typically a concrete swale that has
a side that goes down, then level across the bottom, and then back up on the other side,
that a vehicle can drive through while they are letting drainage go through the crossing
(tr. 2/15).

       29. The embankment and excavation on the south side of the BPR acted as a
dam to contain water flows and preclude it from flowing naturally in a south to north
direction, forcing it to flow"west to east (tr. 1/235-36, 3/38, 4/97). Because the BP had
not made arrangements for drainage in constructing and maintaining the BPR, the BPR
repeatedly washed out (tr. 2/17, 3/26). Mr. Orozco asked the offerors to lower areas of
the BPR that were excessively elevated even if it necessitated work outside the RR.
He recommended that the offerors remove the BPR's Class II road base, stockpile the

                                            16
base and reuse it after lowering the sections of the BPR. (Tr. 2/18, 3/25-26)
Mr. Orozco also mentioned that the BP was having serious problems with illegal
immigrants hiding in the ditch and other depressed areas after crossing the border. For
similar reasons, the BP did not prefer enclosed box culverts that could be used by
illegal immigrants for concealment. (Tr. 1193-94, 2/19) The BP was also concerned
that adjacent private ranchers were not to be cut off from their natural water source,
i.e., rains falling during the short summer "monsoon" season that replenished existing
wells and aquifers for the remainder of the year (tr. 2/25-26).

       30. Mr. Reynolds walked the length of the site and took preliminary spot
elevations during the visit, noting at least eight or nine low areas for MARCON to
consider in draining the site (tr. 1193, 96, 2/20-21, 3/64). MARCON concluded that
the best drainage solution would be to backfill the ditch and substantially restore
original contours and flow patterns as requested by the BP (tr. 1194-96).

MARCON' s Proposal, Evaluation and Award

       31. Following the site visit, MARCON engaged JB Young & Associates, LTD
(JB Young), an A-E firm, as the designer of record to assist in the preparation of the
technical proposal (TP). In addition to the RFP, JB Young was supplied with
information and elevations from Mr. Reynolds obtained during the site visit. (Tr. 1161,
2/22-23, 151; supp. R4, tab 392 at 7613)

        32. On 6 May 2008, MARCON submitted its proposal. The TP included a
narrative description, two cross sections, and a partial plan view developed by JB Young
that made it patently obvious that MARCON intended not to construct the Baker/RFP
west-east concrete drainage ditch or channel the water through CMPs as set forth in RFP
appx. II. Instead, the TP plainly manifested MARCON's intent to: (1) return the area to
its original contours, filling in the existing ditch as needed to prevent damming, and
allowing the water to flow more naturally across the regraded site in a south to
northeasterly direction as channeled through openings in the fence to L WCs; and
(2) work north of the RR to the limited extent necessary to lower the BPR and construct
as many as eight concrete LWCs (with rip rap erosion protection) to transport the water
across and north of the BPR (over 90% of which was outside the BPR). (R4, tab 11
at 2504-11; supp. R4, tab 356 at 7404-24, tab 357 at 7430-32; tr. 1197, 101, 2/24-25,
28-29, 36-37, 40-41, 45, 130, 3/22, 95, 4/103-05, 5/119, 6/142-43, 192-94) Therefore,
we find that appellant's TP was clear and unambiguous regarding its drainage plan.

      33. In its narrative description of its technical approach, the TP stated:

             Technical Approach & Methodology




                                           17
             In order to control the damage and erosion caused by the
             expected flooding at this site, Marcon has determined that
             it is best to take a simplified approach to the required flood
             control improvements. Our design reduces the collection
             of water by allowing the drainage to sheet across the
             terrain the way nature once intended. The installation of
             eight (8) concrete crossings with energy dissipaters will
             allow the water to flow in a northerly direction where it
             will be absorbed by the soil and will help replenish the
             underground aquifer used by water wells in this region.
             Allowing water to utilize sheet drainage also eliminates the
             negative effects that could occur if design allowed for
             collection of large amounts of water which it is believed
             would flow in the direction of the City of Douglas and
             potentially cause flooding there. Marcon is proud to add
             that this design also reduces the number vertical structures
             such as culverts, berms, and channels that can and have
             been used for concealment by intruders, thus helping to
             increase security measures and Border Patrol efforts so
             critical to this mission.



             Marcon understands that the elevation of the existing
             patrol road is too high in many areas. The Class II Base
             will be lowered and brought into adjustment with original
             flow contours. This Base material will be removed
             and stockpiled in the areas of grade change and will be
             re-applied over the new grade. The overall road grade
             will remain higher than the surrounding soils and will have
             the benefit of concrete crossings that extend continuously
             from the barrier which provides open water excavation.



             The concrete crossings and maintenance road will be
             constructed with down turned, cut-off footings and rip rap
             energy dissipaters, which will follow closely behind the
             installation of barriers further reducing the risk associated
             with inclement weather and/or human events.

(Supp. R4, tab 357 at 7430-31)



                                           18
       34. The proposed L WCs in the TP were designed to be shallow enough that
vehicles could drive across them during the rainy season. The L WCs were designed
with a 30-foot wide flat bottom with approximately 5% rise on each side to convey
water at a rate of 500-600 cubic feet per second (cfs) per L WC with approximately one
foot of depth (tr. 4/99).

       35. Ms. Maryory Contreras, appellant's president and an engineer, was
extremely concerned that Baker's conceptual west-east design and drainage structures
envisioned by the RFP and confined to the RR could not meet the 100-year flood
requirement. She considered that: the drainage design in its proposal was the optimal
solution that could contain and convey peak 100-year flows, was in accordance with
the expressed desire of the Border Patrol, and, necessitated only minor infringements
of the RR requirement. She also considered that, because the answer to the offeror
question (findings 14, 15) permitted some work on the BPR (which was 90% outside
the RR) and the west end culverts required limited work outside the RR, the proposal
would be technically acceptable. If not, she considered that the government would
simply reject MARCON's proposal as unacceptable. (Tr. 1/102, 3/24-25, 27, 64)

        36. Following receipt of task order proposals from four approved MATOC
contractors including MARCON, the government convened a Source Selection
Evaluation Board (SSEB) on 8 May 2008 to evaluate them in accordance with the
LPTA criteria detailed above. The SSEB determined that MARCON's proposal was
technically acceptable without mention of the patent drainage design deviation (as well
as other deviations) proposed by MARCON. The only evaluator to testify was
Mr. Aldrich who considered that ifhe had known that appellant proposed working
outside the RR, the SSEB would have rejected the proposal. The SSEB did note that
appellant's 115-day schedule for completion of the work "exceeds the RFP." It also
clarified that appellant's quality control representative would not also serve as
MARCON's site superintendent. After noting that MARCON's proposed firm-fixed
price of$5,444,171 was only 46.4% of the independent government estimate of
($11,723,000), the SSEB concluded that MARCON "represents the best value to the
government by being the lowest technically acceptable offeror." There is no evidence
that a price realism analysis was performed. (Supp. R4, tab 358 at 7433-36, 7438-41;
tr. 6/139; ex. A-35 at 1, 13, ex. G-41 at 3-19)

       37. The Source Selection Authority (SSA) also found that MARCON's TP was
technically acceptable and the TO contract was awarded without discussions to
MARCON on 16 May 2008 (supp. R4, tab 358 at 7438-41; ex. G-41at9, 11). The
original contract completion date was 30 September 2008. As extended, the contract
completion date was 19 October 2008. The project was "accepted" by the government
by the revised completion date. (Supp. R4, tab 506 at 8460, tab 509 at 8565; tr. 6/133)




                                          19
The Pre-Construction Conference and RFI-0003

       38. Following award, a pre-construction conference was conducted on 5 June 2008.
At the meeting, the subject of working outside the RR in accordance with MARCON's
TP was discussed. (Supp. R4, tab 361 at 7459, tab 362 at 7499; tr. 1/130-32, 3/183) On
6 June 2008, the government emailed appellant stating in part:

                 2. Yes, all work to be done is within the 60' Roosevelt
             Easement. If your proposed work extends beyond this
             parameter, we will have to go through regulatory which
             will take time. I would recommend that all of your
             instaaltions [sic] be designed within the 60' easement.
             3. The Roosevelt Easement parallels the borderline and
             extends North 60'. Some of the existing National Guard
             all-weather road goes beyond the 60' corridor (easement)
             however you can still use this road. Your work is limited
             to the 60' Roosevelt Easement.

(Supp. R4, tab 364 at 7501)

        39. On 10 June 2008, MARCON submitted Request for Information Report
(RFI) 0003, attaching its TP drainage plan (supp. R4, tab 370 at 7511). RFI-0003
stated in relevant part:

             RFI SUBJECT: Marcon Proposed Design

             INFORMATION REQUESTED:

               [MarCon Proposed Design -] Marcon prepared and
               submitted with our bid a technical proposal that was
               based on the RFP documents and discussions with
               USACE (Dick Aldrich)/USPB (Federico Orozco) during
               the pre-bid site visit. It is MarCon's understanding that
               the project was awarded to MarCon based on the pricing
               and technical proposal ... that was discussed at the pre-
               bid site visit and included in our technical proposal was
               the concept of restoring the water flows to more closely
               match the historic flows in the area of our work. The
               MarCon proposal included small areas of work outside
               of the 60' Roosevelt Reservation that were necessary to
               move the water to the north side of the existing access
               road that was previously installed by the government
               adjacent to, but outside of, the northern boundary of the
               Roosevelt Reservation.

                                         20
                Accordingly, MarCon is proceeding with our design
                efforts based on the concepts shown in our Technical
                Proposal. If there are known areas of concern with that
                proposal, we request that they be expressed
                immediately, to avoid any re-design issues/costs.

(Supp. R4, tab 370 at 7511)

       40. On 12 June 2008, Mr. Ron Baker of the government's design firm sent an
email to an associate in his firm stating:

             Bit of a problem that I think you can help with. MarCon
             Engineering was awarded the F-1 fence project. I went to
             the pre-con meeting last week and walked the site. In their
             technical proposal (which I'm forwarding) they provided
             sketches that clearly show their disturbance would go
             outside the 60 [foot] easement. This technical proposal
             was obviously accepted by the powers that be and nobody
             mentioned their encroachment on private lands (outside the
             Roosevelt). Anyway, was there anything in the RFP that
             stated they had to stay within the easement? They are
             saying that if they do, it will completely change their
             design. Please advise ASAP.

(Supp. R4, tab 370 at 7509)

       41. On 16 June 2008, MARCON emailed JB Young expressing the view that
the Corps was "leaning toward directing us to stay within the 60' easement. This
could radically affect our proposed design." The email further indicated that
MARCON and JB Young should not put "much effort into the design until we have a
final answer to this question." (Supp. R4, tab 371 at 7519)

       42. MARCON received the Notice to Proceed from the Corps on 17 June 2008
(R4, tab 13 at 2576).

       43. On 19 June 2008, the Corps' Mr. Aldrich responded to appellant's oral inquiry
made at the 5 June 2008 pre-construction conference regarding the RR restriction issue
stating that MARCON should "proceed per your contract" and, when pressed, stated that
the TP was "part of your contract." On 24 June 2008, MARCON gave JB Young the
"go-ahead" to proceed with the design. (Supp. R4, tab 382 at 7578)

      44. On 23 June 2008, appellant mobilized to the site and on 24 June 2008
began surveying and taking preparatory actions for site grading. On 25 June 2008,

                                         21
MARCON began building a construction haul road in the existing ditch. (R4, tab 19
at 3188; supp. R4, tab 379 at 7549, 7552, 7554)

      45. On 3 July 2008, appellant received the government's response (dated
24 June 2008) to RFI-0003, which stated:

              First of all, your RFI states that your proposal indicated
              and mentioned "small areas of work outside the
              60' Roosevelt Reservation" that you will be designing to
              move water to the north side of the existing roadway ....

              I have reviewed the site plans included in the RFP and only
              see one area that work will be required outside the
              60' reservation, and that area is the drainage culverts
              adjacent to Kings Road on the west end of the project site.

             The work outside the 60' reservation in this area is on Fish
             and Wildlife property and has been coordinated by
             USACE Real Estate Section prior to the award of this
             contract. Work on federal or state land outside the
             60' reservation can occur providing all permits and
             requirement are met. The Contractor is not to work outside
             the 60' limit on private property.

             If there is more than one area of work other than the area
             mentioned above, please inform this office.

(Supp. R4, tab 374 at 7524-25)

       46. As noted above, there were several clearly-defined "area[s] of work other
than [the west end culverts]" that were indicated in the TP outside the RR. There is no
evidence that the government considered (in its response to RFI-0003) these other
areas or the LWCs shown in the TP, involving work on "private property." Nor were
explanations provided regarding the nature and necessity for additional "permits and
requirements" that might be needed for appellant to work outside the RR on
government-owned land.

Site Flooding Issues, July and August 2008 Performance, and RFis 0007-0009 and 0011

       47. Extensive rains often flooded the site during late June and early July 2008
(R4, tab 415 at 7721-35). The water flowed west to east through the existing ditch and
over the BPR at various points. The construction access road that MARCON was
constructing in the ditch was repeatedly washed out by rain and MARCON was unable
to dispose of the water north without working outside the RR. The existing culverts at

                                           22
both the east and west ends of the site were not properly conveying the intensive rains
experienced in July off site and the rains further eroded the ditch. (Supp. R4, tab 394,
tab 396 at 7629; tr. 1/144-46, 150-51, 154-66, 4/84, 87, 89-90, 6/168) After observing
the flooding, JB Young prepared a memorandum of the site visit dated 3 July 2008
noti~g the drainage issues and the inability of the existing culverts to transport the
water off site and stating:

             On July 03, 2008, the project design engineer travelled to
             Douglas, Arizona to personally inspect the proposed fence
             site. The timing of the inspection trip was fortuitous in
             that conditions also allowed us to observe the results of a
             significant storm event. The fence site is unimproved with
             an aggregate surfaced Border Patrol road running the full
             length of the project, with an overall offset of
             approximately 40 feet northward of the actual border. The
             existing terrain along the border is gently undulating with
             little significant topographic relief. Erosion has created a
             major ditch parallel to the border where storm run-off has
             found its path across the patrol road to get back to its
             natural discharge point in a wash in the United States. The
             erosion has left the inlets of the existing corrugated metal
             culverts crossing the patrol road significantly above the
             actual flow line of the existing ditch. The net result of the
             erosion is that the existing culverts should be lowered -
             OR - removed and replaced with low-water crossings - to
             restore the natural drainage flow through the area.
             Significant earthwork will be required along the ditch to
             mitigate the erosion damage and protect the proposed
             fence improvements. Direct observation of the storm flow
             aided in locating the two main low water crossings (east
             and west ends of the project) as well as the three minor
             internal low water crossings that will discharge to the
             stabilized longitudinal ditch.

(Supp. R4, tab 441 at 7922)

      48. On 11 July 2008, appellant submitted three RFis (RFI-0007 to RFI-0009).
RFI-0007 requested permission to remove the 60" (5 foot) west end culvert:

              INFORMATION REQUESTED:

                The recent rains have revealed that the drainage in the
                area of our new fence is obstructed due to an existing
                culvert (approx. Sta 216+75) having invert elevations

                                           23
                higher than the adjacent terrain. The drainage is not
                diverted away from our work area as would be expected.
                Marcon considers this to be a differing site condition
                that must be addressed immediately.

             CONTRACTOR RECOMMENDATION:

                 Recommendation: USACE approve removal of the
                 culvert and installation of a concrete .. .low-water crossing
                 at this location-at an elevation that will provide positive
                 drainage from south to north. Due to the ongoing rains,
                 this work needs to be done prior to continued Marcon
                 work in the existing channel. This work was not
                 included in our contract price, however, if approved as
                 recommended, this low-water crossing would be
                 considered as one of our low-water crossing[s].

(Supp. R4, tab 398 at 7635)

       49. RFI-0008 requested approval to remove the two 10-foot east end culverts
(requiring work north of the RR) because they were not properly draining the site,
were causing water to back-up, and were contributing to work site flooding (supp. R4,
at 7636). RFI-0008 stated in part:

             There are two (2) large CMP culverts at the east end of the
             project (approx. Sta. 168+00). The invert elevation of
             these culverts is higher than the adjacent terrain, causing
             flooding of the work area and water flows across the
             existing Border Patrol access road. This condition was
             noted during the pre-proposal job walk and MarCon
             included in our acceptable/approved Technical Proposal
             the removal of these culverts and construction of a PCC
             low-water crossing to reduce problems with water backing
             up/overflowing the access road. MarCon requests
             direction from the government regarding removal of the
             existing culverts and construction of a PCC low-water
             crossing. We consider this construction work to be
             included in our contract. If the culverts are not removed
             MarCon will consider that to be a differing site condition
             which may impact the cost and/or time of our work.




                                           24
              CONTRACTOR RECOMMENDATION:

              USACE approve Marcon proposal to remove culverts and
              construct PCC low-water crossing at this location.

(Supp. R4, tab 399 at 7636)

        50. Also, on 11July2008, MARCON submitted RFI-0009 requesting
permission to reduce the eight L WCs proposed in its TP to the five determined to be
sufficient by JB Young as follows:

             MarCon's surveyors have identified at least five (5) natural
             drainage crossings along the length of the project, and our
             civil designer is recommending that low water crossings be
             installed at those drainages to restore flow of run-off to the
             north side of the existing Border Patrol access road. In
             MarCon's acceptable/approved Technical Proposal we
             included eight (8) of these low-water crossings, based on
             preliminary review of the topographic information included
             in the FRP. MarCon is requesting a variance from the
             Technical Proposal to reduce the number of low-water
             crossings from eight (8) to five (5), per the [advice] of our
             civil designer. Crossings would be constructed as shown on
             the acceptable/approved Technical Proposal, terminating at
             the toe of the northern side of the existing Border Patrol
             road.

(Supp. R4, tab 400 at 7637)

       51. Removal of the west end culvert was orally approved (tr. 6/168). On
17 July 2008, appellant transmitted cost data and the following email to Mr. Aldrich
regarding work accomplished to remove the west end culvert and construct a
temporary L WC in the area to divert the water:

             Please consider this e-mail as Marcon's notification that
             we are performing the work described below at the existing
             60' culvert located at approx. Sta. 217+00. This work is
             considered to be pursuant to a differing site condition and
             is being performed outside of the 60' Roosevelt
             Reservation limit of work with full knowledge and
             concurrence ofUSACE project personnel. Costs for this
             work are being collected as the work is proceeding and
             will be submitted in a cost proposal once they can be fully
             assessed. There will also be a request for time extension

                                          25
              and payment of delay impact costs as a result of this
              differing site condition.

(Supp. R4, tab 405 at 7664)

       52. The government responded via email dated 17 July 2008 as follows:

              If you would refer to the RFP, these particular culverts are
              addressed to be dealt with in the Baker design within the
              RFP. We discussed the situation with going beyond the
              60' easement and came to conclusion that if it was
              specified to be dealt with in the RFP, whether it was within
              or out of the 60' easement, it would be covered. This
              particular location is the 1 and only location in the RFP
              that gives direction to do outside the 60' easement.
              Therefore there is no justification for the additional funds
              you are referring to.

(R4, tab 68 at 3759)

       53. On 21July2008, MARCON submitted RFI-0011 stating in part:

              INFORMATION REQUESTED:

                 The government response to RFI No. 0003 reference[s]
                 coordination by USACE Real Estate Section and Fish
                 and Wildlife in order to do the culvert work on the west
                 end of the project. The response also states that "work
                 on federal and state land outside the 60' reservation can
                 occur providing all permits and requirements are met".
                 Has [sic] the permits and all other requirements been
                 met so that this work can take place.

(Supp. R4, tab 389 at 7599, tab 422 at 7828)

       54. The government did not respond to this email until 8 August 2008 on
which date it indicated that it had the permits, even though it knew that all necessary
permits for work on government-owned land were already on hand (supp. R4, tab 422
at 7828; tr. 6/216).

      55. Heavy rains continued during early August 2008. On 7 August 2008, the
government informed MARCON that proceeding with grading and concrete placement
would be at appellant's risk pending design approval. (Supp. R4, tab 464 at 8084,
8086,8089,8092, 8095)

                                           26
        56. In an email to the Corps dated 13 August 2008, Mr. Orozco of the BP
expressed his concerns regarding, inter alia, returning the land to its natural state as
reflected in one ofMARCON's disapproved design submittals (see below) and
regarding the potential intensified erosion in the ditch and along the southern slope of
the BPR (supp. R4, tab 437; tr. 6/199-201). The email stated in part:

                       Comments Re: F-1 Project located in Douglas,
                       Arizona

                In reviewing the supposed 100% plan we (Douglas Border
                Patrol) noted some deficiencies and we would like some
                clarification.

                Comments:
                  1. What justification does the contractor give for having
                     strayed from the original request of returning the area
                     back to its natural state (i.e. leaving the un-natural
                     A WR [all-weather road] where it is)?
                  2. It is not difficult to get a ROE [right of entry]
                     beyond the 60' Roosevelt easement, especially in
                     this area where all landowners are adamant about
                     getting water back onto their land. Why then is
                     there no new A WR3 in the current design? The
                     current design only includes a 12' maintenance road
                     adjacent to the fence and will take up all of the 60'
                     and leave us with no recourse if the landowners
                     decide to push the issue of the current A WR and the
                     fact that it is on their land. The design leaves no
                     room for an A WR to be moved onto the 60' at a
                     later date.
                  3. If left as is the new design will cause water to flow
                     over the existing road and will eventually cause it to
                     erode (more problems for the Border Patrol).
                  4. The Border Patrol expected this to have been an all
                     inclusive package where at the end of the day we
                     would not be dealing with landowners, ROE's, and
                     extensive maintenance. Somewhere along the line
                     there appears to have been a breakdown in
                     communication where Fence became more
                     important than the project as a whole ....


3
    The existing A WR is the BPR (tr. 6/199-200).
                                            27
                 5. Is the maintenance road going to be concrete or a
                    combination of dirt and concrete?
                 6. We want to make sure that there is a good transition
                    between the new and existing roads regardless of
                    whether or not they fall within the construction
                    footprint.

(Supp. R4, tab 437)

       57. Also on 13 August 2008, Ron Baker emailed the government as follows:

              Yesterday during the meeting w/Marcon, Federico Orozco
              (BP Agent) expressed some concern w/RE [real estate] and
              stated that he wanted to discuss withe corps the possibility
              of purchasing additional land (approximately 120' north of
              the border) in this area and said that this was brought up
              during the planning for this project. There is already the
              60' easement, but he wants another 60' or so that it will
              include the existing all weather road they are currently
              using. Can you contact him and see if you can give him
              some input? I really don't have much visibility on RE
              purchases nor on the front-end planning of these projects.

(Supp. R4, tab 435)

       58. Appellant's subcontractor placed the first concrete pour for the access road
immediately adjacent to the fence line on 15 August 2008 and MARCON began
staging 16 foot prefabricated fence panels for erection on 18 August 2008 (supp. R4,
tab 464 at 8121, 8126).

       59. Beginning with its "50% design submittal" of7 July through 20 August
2008, appellant submitted various drainage plans as part of its design or other
submittals. 4 These submittals reflected an fotent on the part of JB Young to develop a
drainage plan melding the RFP concept of placement of a concrete west-to-east
drainage channel with the TP approach of placing L WCs that were designed to
transport some of the water off the site and north of the RR. Although JB Young
attempted to stay within the RR, to a minor extent, the L WCs required work north of
the RR. 5 These submittals were not approved by Baker based, inter alia, on
indications therein of the minor work outside the RR. (Tr. 1/160-61, 168, 174-75, 180,

4
  These submittals were transmitted on 7 July, 16 July, 24 July, 27 July, 11 August,
       and 20 August 2008 (see citations to record in above finding).
5
  As discussed below, it was impossible to satisfy the 100-year flood requirement
       while staying within the RR.
                                          28
3/153, 161, 165, 173-76, 240-41, 244-48, 250, 7/162, 273-77; supp. R4, tab 390
at 7603-04, tab 404 at 7652, tab 391at7609, tabs 398, 415 at 7762, tab 420 at 7807,
7812, tab 427 at 7844, 7849, 7850, tab 430 at 7866, tab 458 at 8019, tab 459 at 8049;
R4, tab 150 at 5899, tab 188 at 6608)

        60. On 10 September 2008, an unknown Corps' official issued a response to
MARCON's RFI-0008 stating, "[t]his RFI was previously addressed. The contractor
is to submit a design for acceptance that addresses all drainage issues." (Supp. R4,
tab 399 at 7636)

       61. On 10 September 2008, an unknown person in the Corps issued the
following identical responses to both RFI-0007 and RFI-0009:

             GOVERNMENT RESPONSE TO CONTRACTOR:

                 This RFI was previously addressed. It is the
                 contractors responsibility to address the flow
                 calculations for the entire project-area and provide a
                 design that creates positive drainage throughout the
                 project. The CMP is shown on the RFP drawings
                 therefore this is not a change/differing site conditions.

                 The project-design must be approved by the IBWC to
                 ensure compliance with all drainage issues per contract
                 requirements.

(Supp. R4 tab 398 at 7635, tab 478 at 8220)

       62. Notwithstanding the oral approval (see finding 51), neither Mr. Aldrich nor
the government's expert Mr. Blair could identify any document in the record where
RFis 0007-0009 had been "previously addressed" (tr. 7/12, 14, 306-07).

     63. On 11 September 2008, Daniel C. Fodrini (USACE) emailed John G. Taylor
(USACE) regarding permitting:

             In response to your question regarding the Governments
             right to use Fish and Wildlife property along the border for
             the F 1 Segment, the Government has a special use permit
             for staging and access in this area. Several months ago
             there were discussions regarding what would be done
             when the permit expired on 9-10-09. At that time the
             decision was made that any further use of the property for
             staging, access or any other project related need would be


                                           29
               covered by the waiver. If you have questions, give me a
               call.

(Supp. R4, tab 480 at 8222)

September 2008 Performance and Authorization to Work North of RR

       64. As of 29 August 2008, 72 fence panels had been delivered to the site. As
of 5 September 2008 final structural drawings had been submitted to Baker and were
approved by Baker on 9 September 2008. MARCON began foundation trenching,
pouring the concrete foundations and erecting fence panels at the urging of the
government even without an approved drainage plan so that fence construction would
be complete by 30 September 2008. (Tr. 1/167, 192-93; supp. R4, tab 464 at 8145,
8151, tab 467 at 8165, 8169, tab 509 at 8481-82)

        65. On 25 August 2008, MARCON decided to employ another design firm,
Urban Engineering (Urban) as a result of the inability to obtain an approved drainage
design plan. 6 On 12 September 2008, Urban submitted "INTERMEDIATE 100%
SUBMITTAL" drawings also showing riprap erosion protection work for the south
slope of the BPR outside the RR along the western end of the site and continuing east
(onto private property) designed to divert the large flows coming from the southwest
to the east down the concrete west-east channel. Some of the water flowing down the
west-east channel was designed to be discharged north of the RR, across the BPR and
private property. (Supp. R4, tab 457 at 8011, tab 485 at 8308, tab 492 at 8416, 8418,
8421-23; tr. 11177-79, 4/44-45, 119-20, 134-35, 51124-25, 6/179-81, 226, 7/286,
289-92; ex. G-50 at G0031-32)

       66. The 12 September Urban drawings also indicated approximately 50% of
the demolition of the non-functional east end culverts would occur outside the RR and
that approximately 2/3 of the concrete L WC to be installed at the east end would be
north of the RR on private property. Urban's calculations of the flows were
incomplete and the submittal did not evince compliance with the 100-year flood
requirement. Baker disapproved drainage-related portions of the submittal noting the
work outside the RR and requiring resubmittal. (Tr. 11194-95, 199, 209-12, 4/18-22,
50-51, 131-33, 141-42, 5/123-27, 127-28, 6/177-78, 181-84, 7/297-98; supp. R4,
tab 492 at 8418, 8425-29)

       67. Drainage issues were discussed extensively at a 16 September 2008 weekly
construction meeting attended by the parties, BP and Baker. At this meeting, the
Corps authorized appellant to develop a drainage plan based on a variant of
MARCON' s original TP plan to construct L WCs that extended north of the RR

6
    MARCON did not formally terminate JB Young's subcontract to provide design
       services until 18 September 2008 (supp. R4, tab 496 at 8440).
                                          30
eliminating any need for construction of the west-east channel, provided that it obtain
the approval of affected private landowners. The BP representative gave assurances
that the adjoining private landowners "would not mind" and offered his assistance in
obtaining their approval. (Tr. 11143, 194-95, 199-201, 2083/128, 4/18-20, 6/245)

       68. A meeting with the adjoining private landowners, Union Grandera
Regional de Sonora (the Cattlemen's Association), was scheduled for 16 September
2008 and an agreement granting an easement authorizing MARCON to construct
LWCs encroaching onto the private property was reached (supp. R4, tab 491at8413,
tab 503 at 8452, 8454, tab 505 at 8458, 509 at 8520; tr. 11215-17).

       69. MARCON conducted necessary additional surveys north of the RR impacted
by the planned LWCs and began the redesign of the drainage plan (tr. 11213-14, 4/22,
25-26, 52).

       70. Minutes of the 23 September 2008 weekly meeting stated, inter alia, that
the design had been approved with the exception of the drainage plan and that
MARCON had provided documentation substantiating its rain delays and
commensurate modification of the completion date (supp. R4, tab 503 at 8448-49).

       71. As of 19 September 2008, MARCON had completed installation of the
fence and its adjoining access road. On that date, Mr. Aldrich notified the contracting
officer of the completion of the fence and further indicated that a modification was in
process to extend the contract completion date by 18 weather days to 18 October 2008.
Mr. Aldrich also noted that the remaining work involved "punch list" items.
Modification No. R00101 granting the time extension for weather delays was issued
on 2 October 2008. (Supp. R4, tab 498 at 8442, tab 506 at 8460, tab 508 at 8464,
tab 509 at 8561-62)

       72. As of the 30 September 2008 weekly meeting, Urban was working on the
drainage redesign. However, appellant intended to proceed with some work associated
with the LWCs, including demolition ofLWC-related concrete previously placed on
the fence access road, in anticipation of Urban's redesign changes and associated
regrading/excavation and filling in the ditch between the fence access road and BPR.
(Supp. R4, tab 508 at 8466, tab 512 at 8570, tab 522 at 8745; tr. 11219-20)

Project Completion and Acceptance

       73. Urban completed its final drainage redesign on 13 October 2013 reflecting
LWCs extending north of the RR as set forth in MARCON's TP. Two of the LWCs in
the plan were designed to deposit water exclusively onto private land. (Supp. R4,
tab 515 at 8579; tr. 3/64, 7/303)



                                           31
       74. The 100% complete drawings submittal and design analysis were dated
17 October 2008 and approved on 10 November 2008 (supp. R4, tab 518 at 8736-38,
tab 529 at 8891-94, 8897, 8899; tr. 2/222-28).

       75. The government "accepted" the project on 18 October 2008. However,
appellant continued to place concrete and construct the LWCs, conduct associated
excavation/regrading operations and restore the BPR as necessary, and complete
"Punch List" work through 22 November 2008. Much of this extensive, out-of-sequence,
post- "acceptance" work was performed outside the RR on private property. (Supp. R4,
tab 521 at 8780-97, 8809-24, tab 522 at 8827, tab 530 at 8907, 8912, 8917-20, 8923,
8926, 8930, 8936, 8944-58, 8961; tr. 1/221-22)

Expert Analyses 7 Claim and Final Decision

       76. Mr. Ivan R. Fox testified as an expert for appellant. Mr. Fox graduated
from San Diego State University in 1981 with a Bachelor of Science in Civil
Engineering. Mr. Fox is a Professional Engineer and the Managing Principal Engineer
at San Dieguito Engineering, Inc. (SDE), where he is responsible, inter alia, for civil
engineering design, hydrology and hydraulics, and storm water management. He has
extensive construction/engineering experience acquired over 30 years regarding
drainage issues. (Ex. G-47; tr. 4/57-59)

       77. Mr. Kenneth W. Blair testified as an expert for the government. Mr. Blair
earned Bachelor of Science (1969) and Master of Science (1971) degrees in Civil
Engineering from Rutgers University. He is also a licensed Professional Engineer and
has extensive experience in a wide variety of construction/engineering projects and
construction management, including structural engineering. He is currently a principal
at K.W. Blair Consulting, LLC, and provides consulting services on a wide variety of
matters. (Ex. G-42 at 4, 23-24)

       78. In addition to the fact that Urban's 12 September 2008 drainage design was
disapproved for failure to stay within the RR, Mr. Fox testified that the Urban design
was incomplete with respect to flow volumes and would not have complied with the
100-year flood requirement in any event. We find his testimony persuasive and
confirms other evidence that the 12 September design would not have complied.
Satisfying the 100-year requirement would have necessitated encroaching to a much
more considerable extent on private land north of the RR than shown in the Urban
design. (Tr. 1/194-95, 199, 4/20-22, 141-42; supp. R4, tab 518 at 8734)

      79. The RFP appx. II conceptual design consisted of the existing 60-inch CMP
shown on the west end of the site, two new 24-inch CMPs that were to be installed at

7
    Certain citations in our findings above also reference and rely on expert analyses by
         Mr. Fox and Mr. Blair for support.
                                             32
the west end by MARCON and the two existing 10-foot CMPs for water to exit on the
far eastern end after being channeled west to east down the one mile concrete channel.
Both Mr. Fox and Mr. Blair agreed that the RFP appx. II drainage concept as a whole
could only have handled a maximum of2000 cfs. flows, i.e., about 50% of the 4,000
cfs 100-year flood flows, assuming that the existing CMPs were fully functional and
not too elevated above flow lines to drain the water. (Tr. 3/30, 45-46, 96-97, 4/64-67,
79-83,89-93, 116-17, 159, 183, 7/217-23,280)

       80. Both appellant's and the government's expert also agreed that the RFP's
100-year flood requirement could not be met without performing additional drainage
work extending north of the RR and outside the project limits onto both public and
private land (tr. 4/92-93, 112-13, 7/220-23, 282-84).

       81. Based on Mr. Fox's persuasive testimony, we find that MARCON's TP
drainage conceptual plan, channeling storm water through L WCs spaced along and
adapted to the one mile project site and extending north of the RR and BPR, was a
reasonable approach and design solution that would satisfy the 100-year flood
requirement and satisfied that requirement as refined and built (tr. 4/94-98, 163-64,
7/309-13, 315-16).

        82. Government requirements to confine the drainage design to the RR prior to
16 September 2008 caused appellant to incur additional costs, inter alia, related to:
inefficient, out-of-sequence performance of the drainage work both before and after
the "acceptance" of the work through 22 November 2008; additional costs associated
with redesigning the work in attempts to comply with the RR requirement as well as
after elimination of that requirement after 16 September 2008; additional surveying,
excavation/grading, labor and materials costs. (Tr. 1/139-40, 177-79, 203, 236-39,
3/137-38, 196, 4/164-70, 219-20, 7/318; supp. R4, tab 511 at 8568) 8

       83. On 23 March 2009, appellant filed a certified claim in the amount of
$1,993,316 with the contracting officer (R4, tab 6 at 139). As the litigation has
evolved, three sub-claims included within the overall claim were identified for
resolution, i.e., the drainage claim described above, and the two sub-claims discussed
below: the 10-foot east end CMP removal claim and the fence foundation claim (id.
at 139-53).

        84. The claim was denied by final decision dated 6 October 2010 (R4, tab 2
at 16). Appellant timely appealed the final decision on 27 December 2010 (R4, tab 1).




8
    These costs among others shall be considered in pricing the equitable adjustment due
         appellant on remand in accordance with our decision below.
                                            33
The 10-Foot East End CMP Removal Claim

       85. During the pre-proposal site visit, appellant observed the existing 10-foot
corrugated metal pipes (CMPs or culverts) at the east end of the site under the BPR.
The CMPs as noted above under the RFP's appx. II design were intended to transport
water under the BPR and off the site at the end of the RFP design's west-to-east
concrete channel. At the time of the site visit, there was no exposed concrete
foundation or headwall encasing the culverts. Appellant's Mr. Felix W. Lewis who
was present during the site visit considered that if the CMP were encased in concrete,
it would be abnormal not to see visible evidence of a concrete headwall. (Ex. G-51
at 151-53, ex. A-8-4 at 85; tr. 1/105, 6/119)

       86. The RFP's conceptual drainage design with the west-east concrete drainage
ditch did not contemplate removal of the 10-foot wide CMPs passing under the BPR.
The inlet end and roughly 50% of their approximate 40-foot length were within the RR
and the remaining length and outlet end extended beyond the RR onto private
property. However, MARCON's TP drainage plan included removing the east end
culverts and replacing them with the LWC's. In estimating the culvert removal work,
appellant assumed that the CMPs were not partially encased in a concrete foundation.
(Supp. R4, tab 353 at 7336-37; tr. 1/10-15, 2/49, 59, 61177-78)

      87. As noted above (finding 49), on 11 July 2008, RFI-0008 requested
approval to remove the two 10-foot east end culverts (requiring work north of the RR)
because they were not properly draining the site, were causing water to back-up, and
were contributing to work site flooding (supp. R4, tab 399 at 7636).

        88. MARCON began removing the east end culverts on 23 August 2008 to
allow the flows to exit the site. When appellant began to excavate and remove the
CMPs, it discovered that there was a concrete foundation under the CMPs with dirt
above the culverts between the CMPs and the BPR. (Supp. R4, tab 464 at 8133;
tr. 6/121-22)

       89. Removal of the CMPs occurred from approximately 23 August through
2 September 2008. On 3 September 2008, appellant brought a concrete breaker to the
site and continued to break up and haul off the concrete until mid-September 2008.
(Tr. 11189-90; supp. R4, tab 509 at 8472-522; R4, tab 6 at 2793)

       90. On 9 September 2008, appellant received a response to its RFI-0008
submitted to the government on 11 July 2008 (finding 87). The response stated that
MARCON needed to submit an acceptable drainage design but neither expressly
authorized nor refused to authorize the removal of the culverts (tr.1/165-66).
The record does not contain any contemporaneous government objection to
MARCON' s performance of the culvert demolition/removal work during the
23 August to mid-September 2008 period.

                                          34


                                                                                         I
        91. The fact that the BPR ran over the culvert would not have been an
indication "one way or the other" whether the CMP had a concrete foundation
(tr. 6/121-22).

        92. However, we find based upon the testimony of Mr. Blair and Mr. Aldrich
that the presence of a concrete foundation/partial easement supporting these very large
corrugated metal pipes was not unusual and should have been anticipated by appellant.
Moreover, given the extremely high flow capacity (800 cfs.) of each pipe, concrete
should reasonably have been anticipated to prevent erosion and ensure the stability of
the pipes. (Tr. 6/119, 7/112-16; ex. G-42 at 15)

The Fence Foundation Claim

     93. Section 01 00 50, "TASK ORDER REQUIREMENTS," paragraph 1.10,
"FENCE DESIGN AND CONSTRUCTION," subparagraph 1.10.1. "General" stated:

             Standard Fence Details provided in Appendix III have
             been developed so [as] to meet Border Patrol operational
             needs. The Design/Build Contractor shall provide all
             design necessary, as out-lined in this RFP, so [as] to be
             able to site adapt the Standard Fence Details and finalize
             the Fence design and construction for Fence F-1. The
             following design criteria provide the Standard Fence
             Details to be used along with other design criteria.

(Supp. R4, tab 334 at 7093, 7098)

        94. Section 01 00 50, "TASK ORDER REQUIREMENTS," paragraph 1.5
"DESIGN REQUIREMENTS AND PROVISIONS," states at subparagraph 1.5.4. and
1.5.7., in part:

              1.5.4. It shall be the responsibility of the Design/Build
                     Contractor to provide final design for the fence
                     along with all related site and foundation design.
                     From this point forward, the term 'fence design'
                     shall include all design required for the fence, all its
                     components and fence foundation. All remaining
                     design and construction required of the
                     Design/Build Contractor to complete the
                     construction of the fence shall be in accordance
                     with the criteria contained herein using industry
                     standard materials and efficient practices.


                                            35
              1.5.7. This RFP and its referenced documents define the
                     necessary criteria to plan and design the fence
                     project. The Standard Fence Details (Appendix Ill)
                     were developed by USACE, Fort Worth District,
                     and a contracted A/E. These details shall be
                     considered typical construction. The Design/Build
                     Contractor shall fully design and construct this
                     fence project and all its components using the
                     Standard Fence Details along with all other design
                     criteria and specifications set forth within this RFP.
                     Deviations from the criteria will not be allowed
                     unless prior approval is obtained from the
                     Contracting Officer's Representative ....

(R4, tab 334 at 7093-94)

       95. Part of appellant's site adaption responsibilities involved fitting the fence to
the contours of the land and allowing for the passage of water (tr. 11114). The RFP
fence design was one of several fence baseline designs developed by Baker that were
intended to best suit the terrain where the fence would be installed over its entire
250 mile length (tr. 5/89-92).

     96. Under section 32 31 00.00 00, "FENCING" paragraph 3.4 "FENCE
SYSTEM-BOLLARD, COLUMN, POST AND BEAM AND PANEL
INSTALLATION," described some fence foundation requirements:

              The fence system shall be installed as shown to the lines
              and grades indicated .... If/as shown, the ground surface
              irregularities along the fence line shall be eliminated to the
              extent necessary to maintain a 2 inch clearance between
              the bottom of the fence and finish grade. Structural steel
              erection shall conform to Section 05 12 00. Except where
              solid rock is encountered, bollards, columns and posts shall
              be set in concrete in soil, or grouted into continuous
              concrete wall, or set in concrete barrier in tubular steel
              casing to the depth indicated and as shown on the
              drawings.. . . Bollards, columns and posts set in concrete in
              soil shall be set in trenches I holes not less than the
              dimensions required by sign and shown on the drawings ....

(R4, tab 7 at 897, 901)


                                            36
        97. Section 01 00 50, "TASK ORDER REQUIREMENTS," paragraph 1.4.3.
stated, "Drawings, details, notes and criteria provided in this Request For Proposal
package shall be used by the Design/Build Contractor as part of the development of
the final fence design and site design and construction documents" (supp. R4, tab 334
at 7093).

     98. Section 01 00 50, "TASK ORDER REQUIREMENTS," paragraph 1.10
"FENCE DESIGN AND CONSTRUCTION," in subparagraph 1.10.2. "FENCE
DESIGN CRITERIA" stated in part:

              L         Standard fence detail PV-1 and all applicable notes
                        and specifications located in Appendix III of this
                        RFP shall be carried forward to final design of the
                        fence constructions.
              11.       All material and general requirements outlined in
                        the details and specifications shall be maintained.
                        Any deviation shall require written acceptance for
                        the Contracting Officer.
              ii. [sic] Vehicular impact shall be applied to the fence
                        design as a static 10-kip load per AASHTO 17th
                        Edition, Chapter 2. 7 .1.
              111.      Vehicular impact shall be combined with all other
                        applicable loads, such as but not limited to dead
                        load, soil pressure, wind load, hydrostatic pressure
                        and seismic forces for development of the critical
                        load combination for final fence design. Loading
                        and load combinations shall be developed as
                        specified in the International Building Code (latest
                        edition).
              1v.       Minimum compressive concrete strength for
                        foundations shall be 3,000 PSI.



              The Design/Build Contractor shall provide construction
              plans, details, and specifications along with calculations
              and design analysis, per requirements outlined by this RFP,
              that clearly demonstrate that the fence design and site
              design address the criteria stated above.

(Supp. R4, tab 334 at 7093, 7098-99)

       99. RFP appx. III set forth a standard fence detail for the type of fence (PV-1)
(hereinafter the appx. III fence detail) specified for this project. With respect to site

                                            37
adaptation, note 2 on the detail told offerors to refer to the RFP design criteria "FOR
ADDITIONAL INFORMATION" and note 1 stated, "FOUNDATION DETAILS
SHOWN REPRESENT MINIMAL DIMENSIONAL REQUIREMENTS AND MAY
NEED TO BE INCREASED BASED ON FINAL DESIGN." (Supp. R4, tab 329
at 7063; tr. 5/140)

       100. Similarly, note 3 of the appx. III fence detail provided: "THIS
DRAWING PROVIDES GENERAL DESIGN AND CONSTRUCTION DETAILS.
FINAL PLANS SHALL SHOW SPECIAL NOTES AND DETAILS WHERE
NECESSARY FOR CONDITIONS OTHER THAN THOSE INDICATED HEREIN."
(Supp. R4, tab 329 at 7063; tr. 5/140)

        101. The appx. III fence detail showed a foundation concrete width/thickness
of one foot, four inches "min[imum]" and the below ground portion of the fence
(to a depth of 3 feet (minimum 2 feet) installed in the concrete foundation between
"W4 x W4" wire mesh on the north and south sides of the fence with the mesh
extending down the full height of the approximately six feet concrete foundation.
(Supp. R4, tab 329 at 7063)

        102. MARCON considered that the fence had been fully tested and was
capable of meeting the extensive criteria set forth above in the RFP. In preparing its
proposal, MARCON assumed that it could use the appx. III fence detail without
extensive rebar/strengthening. In addition to the wire mesh and to account for actual
soils and soil pressures encountered over the one-mile site, MARCON added four #5
rebar (5/8-inch thick) horizontal to the length of the fence. (Tr. 1/43, 111, 113-14,
116-20, 125-26, 232-33, 2/56, 3/68-75, 85-88, 91-92; supp. R4, tab 353 at 7336-37,
7340)

        103. Structural calculations for the fence and the fence foundations were
submitted on 4 August, 14 August and 28 August 2008 (supp. R4, tabs 420, 445, 460).
On 28 August 2008, appellant submitted revised details and final structural
calculations (supp. R4, tab 460 at 8062). As revised, the structural design called for
the concrete trench to be 18 inches wide with more rebar than originally incorporated
in its proposal (id.).

       104. The Corps determined that the fence foundation required that the concrete
trench be 20 to 22 inches wide to insure proper placement of the mesh and added
rebar. On 4 September 2008, the Corps agreed to increase the size of the trench to that
extent. To match the size of its excavator bucket, the concrete trench was 24 inches
wide as actually placed by MARCON. (Ex. G-70 at 135; tr. 11229-32, 4/54-55)

       105. MARCON's final design included more reinforcement and concrete than
included in its proposal. There is no dispute that the additional rebar and concrete


                                           38
were required to satisfy all of the above contractual criteria. (Tr. 1/232-33, 3/80,
7/242)

       106. MARCON claimed that it is entitled to compensation for the additional
reinforced concrete required to place the fence foundation (tr. 11237).

                                       DECISION

       This appeal requires consideration and resolution of three claims: the drainage
claim; the CMP claim, and the fence foundation claim.

   I.     The Drainage Claim

       The parties have extensively briefed numerous issues associated with the
drainage claim, some relevant and some less so. We have considered but need not
address them all. This portion of the appeal must be sustained on either of two
grounds.

       First, appellant's technical proposal, including its conceptual drainage plan, was
incorporated into the contract and effectively relaxed the RR restriction to the extent
necessary to implement appellant's proposed drainage solution. Subsequent
enforcement of the RR restriction by the government during performance prior to
16 September 2008 changed the parties' agreement and entitled appellant to an
equitable adjustment.

        Second, any variant of the government's drainage concept set forth in the RFP
(incorporating, inter alia, CMPs and a west-east drainage channel) could not satisfy
the 100-year flood design parameter without relaxation of the RR constraint.
Accordingly, appellant's attempts to develop drainage solutions based on the
government west-east channel while satisfying the 100-year flood requirement and
confining the work to the RR entitle it to an equitable adjustment compensating it for
its efforts to overcome the defective specifications.

       In essence, the specifications' RR constraint was modified and relaxed by
MARCON' s accepted TP. If the original RFP RR constraint is considered not to have
been thus relaxed, the 100-year flood design requirement nevertheless was impossible
to meet. For purposes of interpreting the contract, the government maintains that the
RR constraint was a strictly enforceable requirement. For purposes of maintaining that
the specifications were possible of performance and not defective, the government
contends that the RR constraint was never strictly enforced during performance. The
government is legally incorrect regarding the proper interpretation of the contract and
misstates the facts with respect to its enforcement of the RR constraint.



                                            39
1. The Accepted TP Effectively Relaxed the RR Restriction as a Constraint on the
Drainage Design

       The TP unambiguously included a design narrative, details, and a plan view that
indicated MARCON would work north of and outside the RR. The first few sentences
of the design narrative clearly informed the government of appellant's intended
drainage plans. The TP was evaluated, implicitly determined to be technically
acceptable, and became part of the contract. Whatever the reason for the acceptance of
appellant's design concept, it materially changed or relaxed any inconsistent
specification requirements based on the original design concept, as well as compliance
with the RR.

        Appellant considers that government technical evaluation and the acceptance of
MARCON' s proposal reasonably implies that the government accepted appellant's
drainage plan. Appellant argues that there were already minor relaxations of the RR
restriction reflected in the RFP drawings with respect to work associated with two
small west end existing CMPs requiring encroachment north of the RR. In this regard,
MARCON emphasizes that its proposed L WCs extended only 8 feet into the RR. In
addition, appellant notes the government answer to the pre-proposal question
(incorporated into the contract) permitting the lowering the BPR for drainage purposes
reasonably implied that some work could occur outside the RR limits. Moreover,
MARCON argues that surface drainage of the water approximating its normal flows
along the perimeter of the site was the plan preferred by adjacent landowners north of
the RR as well as the end-user agency the Border Patrol. This preference was
conveyed by the Border Patrol agent conducting the site visit. In fact, a Border Patrol
representative was one of the members of SSEB.

        Moreover, according to appellant, given the limited extent to which
MARCON' s design indicated drainage work outside the RR (extending approx. 8 feet
to its north) and the acceptance of that design, the parties could be viewed to have
jointly interpreted the TP to be compliant with the contract, or at least a minor
waivable deviation from strict compliance with the RR restriction. In other words,
appellant considers that such a joint interpretation of compliance at the time of the
technical evaluation prior to the advent of the dispute eliminates the need to resolve
the issue through resort to the Order of Precedence clause.

        We do not base our decision on the reasonableness of appellant's interpretation
or its alleged "acceptance" by the government. The evaluators failed to give
appellant's drainage design and proposal due consideration and were negligent. Even
the most rudimentary review of the RFP requirements would have disclosed the RR
constraint and the 100-year flood design parameter. Moreover, even the most cursory
perusal of the TP reveals that the TP's proposed drainage plan involved work outside
the RR and the absence of the west-east channel central to the RFP's drainage concept.
Despite its obviousness, the sole evaluator to testify basically admitted that there was

                                           40
no meaningful discussion of the RR issue by the technical evaluators. At least in his
view, the contractor had the responsibility to design the project, apparently rendering
meaningless any duty on the evaluator's part to analyze the technical proposal's
drainage design for technical acceptability as required by numerous solicitation
provisions. He failed to consider that the RFP imposed constraints and parameters that
appellant's design relaxed. Had the evaluators properly performed their functions, the
contractor's intent would have been obvious and the matter would have been discussed
and resolved and/or MARCON's proposal would have been determined to be
technically unacceptable. Nor did the government perform a price realism analysis
despite the fact that appellant's proposal was only approximately 50% of the
government estimate for the work. In short, the government: failed to adequately
evaluate appellant's proposal, failed to conduct discussions or amend the solicitation to
reflect relaxation of the RR constraint and reopen the competition, and/or declined to
cancel/terminate the contract once the conflict became clearly apparent no later than
the pre-construction conference and before commencement of the work. We need not
discuss in detail theoretical legal consequences flowing from government acceptance
of appellant's nonconforming proposal. The parties have not addressed them in their
briefs even though requested by the Board. Moreover, in this case involving a
completed contract, possible remedies such as terminating the contract for
convenience are impracticable. Instead, assuming that there was any ambiguity
following the government's acceptance of the TP, we consider that the conflict
between the specification's RR constraint and appellant's proposed drainage plan may
be resolved by applying the governing Order of Precedence clause in the context of
this post-completion claim and appeal.

       The government attempts to circumvent the consequences of incorporating
appellant's TP drainage solution and its relaxation of the RR by resort to application of
what it considers to be the appropriate contractual Order of Precedence clause.

        Order of Precedence clauses address potential conflicts and inconsistencies
among the various components of the contract. Both parties recognize that appellant's
technical proposal was incorporated into the contract. The parties dispute which order
of precedence clause is applicable. They further dispute the appropriate hierarchical
"tier" in which the proposal and/or its constituent design elements should be placed for
purposes of applying the clauses in this case.

        There were two Order of Precedence clauses set forth in the RFP and contract.
Under FAR 52.215-8 (Clause I) set forth in Specification § 00800 "SPECIAL
CONTRACT REQUIREMENTS" (finding 8), there is no dispute that appellant's TP
fell within the ambit of~ (d) thus taking precedence over possibly conflicting
requirements in the ~ (e) "specifications," including the RR restriction in those
specifications.



                                           41
       However, the government contends that the second clause
SCR.I DESIGN-BUILD CONTRACT ORDER OF PRECEDENCE-AUG 1997
(finding 9) (Clause 11) controls. According to the government, the drainage plan in
appellant's TP fell under~ b.(3) of that clause which was lower in precedence than the
provisions of the solicitation in~ b.(2). Accordingly, the government argues that,
since the RFP specifications at § 01 00 50, ~ 1.3 set forth the RR restriction, that
contract specification was higher in order of precedence than MARCON' s TP.

        The government order-of-precedence-based arguments are without merit. First,
regardless of how "order of precedence" tiers established in these clauses should be
applied in resolving a hypothetical conflict between the original design concept and
RR restriction set forth in the RFP, that conceptual drainage design and the RR
restriction were modified by appellant's plain and unambiguous technical proposal
which the government accepted. The TP drainage plan was not a subtle, latent,
nuanced conflict that understandably remained undetected in the proposal evaluation
process. The "conflict" here was a patent, obvious change to the RFP' s technical
approach and overall drainage concept. Instead of the RFP's contemplated west/east
concrete ditch concept that did not intrude beyond the RR and project site, the
contractor proposed a south-north regrading approach that sheeted water outside the
RR collecting and transporting the water through LWCs across lowered sections of the
BPR onto public and private land adjoining the site. There was no conflict between
the technical proposal and the specifications, as thus changed and relaxed. Viewed
from the standpoint of contract formation, the offer of a differing drainage design was
accepted by the government's award of the contract. The government thereafter could
not insist on compliance with original specifications.

        Second, assuming they are relevant to resolving this dispute, the question of
which of the two Order of Precedence clauses takes precedence over the other is
simply and best determined in this case by straightforward contract interpretation
principles. Here, the ambiguity is resolved against the government drafter under the
contra proferentum doctrine. Applying that principle, Clause I prevails over Clause II
and the TP controls over inconsistent specifications, including the unrelaxed RR
restriction. 9 Accordingly and given the primacy of the TP, the contract permitted


9
    Even assuming that interpretation of the contract requires resort to the Order of
         Precedence clause (Clause 11) advocated by the government, in the unique
         circumstances and context of this case, appellant's drainage plan constituted a
         "betterment" because it replaced an impossible design (discussed further below)
        with one which was capable of achievement. There is perhaps no more
         significant "betterment" than one which replaces an impossible design with one
        that is possible of performance. Appellant's conceptual TP drainage plan also
         constituted a "betterment" in the sense that appellant's basic drainage solution
        was the plan preferred by adjacent landowners north of the RR as well as the
                                            42
limited relaxation of the RR constraint as proposed in appellant's TP drainage plan.
To the extent that the government insisted on full compliance with the RR constraint
during performance, it constructively changed the contract.

2. The Original RFP Specification Requirement was Defective

        We further conclude that it was impossible for any design to satisfy both the RR
restriction and the 100-year flood requirement. The government's west-east drainage
concept solution could not contain a 100-year flood and also comply with the RR
constraint. The new and existing CMP in the government's west-east design were
grossly inadequate and would have been capable of handling only approximately 50%
of the 100-year flows. There is no persuasive evidence demonstrating that any variant
of, or adjustments to, the original government design concept could have possibly
worked. The only feasible and practical solution was some variant of appellant's TP
plan to use LWCs that extended north of the RR. Moreover, appellant's plan was
preferable from the perspective of the surrounding landowners and end-user Border
Patrol.

       The government contends that appellant never attempted to fully execute the
government's conceptual design and has, therefore, failed to prove that performance
was impossible without relaxation of the RR constraint. We agree that the contractor
bears the burden of proving that performance was impossible absent relaxation of the
government-imposed RR design constraint. However, it is not required to wastefully
and futilely attempt to perform the impossible and fail in order to sustain its burden of
proof. Whether the elements of impossibility are sufficiently established involves
weighing the adequacy, quality and persuasiveness of the proof in each case. In many
instances it is difficult to prove impossibility unless it is established through failed
performance. That is not the case on this record. Here the evidence is clear and
essentially unrefuted. First, this was a design-build contract. In that context, it is not
surprising that MARCON determined satisfying the RR constraint was impossible at
the design stage prior to executing a drainage plan. None of the cases cited by the
government involved analogous design-build contract issues. Moreover, experts from
both parties agreed that no drainage design could comply with the RR requirement and
also handle 100-year flood flows. There is no evidence theorizing how appellant could
have performed the work while complying with all RFP design constraints and
parameters.

       Moreover, significant costs were incurred as a consequence of trying to comply
with the RR constraint. Appellant unsuccessfully developed various designs in an
attempt to satisfy that constraint. Flow calculations associated with these Young and
Urban drainage design iterations and submissions demonstrated the futility of

       end-user agency the Border Patrol. L WCs were also the "preferred alternative"
       method of handling the water in the environmental specifications.
                                           43
attempting to perform. MARCON incurred additional design/redesign costs charged
by Urban as well as Young in attempting to develop a design that would adequately
drain the site while complying with the RR. It was only after repeated failures that the
government relented and authorized appellant to seek requisite approvals to perform
the work on the adjacent, privately-owned property north of the RR. Impossibility was
obvious at the drainage design stage. To that extent, appellant did attempt to perform
and failed.

       In addition, the parties extensively communicated concerning the issue. In fact
the government argues inconsistently that it actually gave appellant permission to
proceed with a variant of its proposed drainage plan by virtue of its response to RFI 3.
This misrepresents the scope of RFI 3 as well as the government's contemporaneous
actions as discussed below.

       Government permission was not granted until the 16 September 2008 meeting.
The record is replete with adverse Baker comments on appellant's drainage design
submissions prior to that date. However, the salient point here is that the matter was
addressed and resolved to the benefit of all concerned before appellant improvidently
incurred substantially greater costs chargeable to the government. Appellant mitigated
its damages.

        The government also repeatedly contends that appellant was not required to
follow the Appendix II drawings contained in the RFP and MARCON's Technical
Proposal did not follow these drawings. This contention is patently inconsistent with
its conduct during performance. On the one hand, the post-performance government
position is that appellant was not required to use the drainage concepts shown in the
drawings because the drainage design was appellant's responsibility as a design-build
contractor. On the other hand, during performance, the government inconsistently
insisted that MARCON could not implement its own design because it violated certain
select parameters and the RR constraint reflected in the solicitation specifications.

       The government also incorrectly maintains that the Urban 12 September 2008
design could have complied with the 100-year flood requirement. In fact on this
record, any variant of Baker's Appendix II west-east ditch design concept would not
have satisfied that performance requirement without encroaching substantially on both
government and private property north of the RR. The government implies that, once
the RR constraint was relaxed on 16 September 2008, appellant should have incurred
the costs of constructing the concrete channel in accordance with Urban's
12 September 2008 design and merely extended the LWCs in that design so as to
encroach more extensively into areas north of the RR. Of course, any such implied
argument would violate the essential thrust of the government's briefs that appellant as
a design-build contractor was not required to comply with the Appendix II conceptual
design. However, here as a practical matter and for the reasons emphasized above,
appellant's accepted proposal eliminated the concrete west-east channel and relaxed

                                           44
the RR requirement to the extent needed to construct LWC's that could adequately
satisfy the 100-year flow requirements. The fact that appellant preferred and opted for
a variant of the less expensive TP drainage solution rather than install the RFP's one
mile long concrete west-to-east channel (with modified L WCs to handle 100-year
flows) is hardly surprising. Once the RR was relaxed, the raison d'etre for
the west-east channel disappeared. There was no reason to channel the water contrary
to its natural flow pattern. There was no longer any reason to find other solutions,
much less one that retained and supplemented the costly Appendix II west-to-east
concrete channel. Appellant's basic TP drainage design satisfied the 100 year flood
requirement as tailored and adapted to the site. Moreover, the government made no
attempt contemporaneously to insist on the west-to-east concrete channel once the RR
constraint was relaxed or to construe Appendix II to impose such a continuing design
requirement. MARCON' s chosen solution further mitigated its damages.

        The government also inconsistently contends that appellant was not required
strictly to comply with the RR. This contention is refuted by the evidence. Appellant's
attempts to implement its drainage design relying on the use of L WCs extending
beyond the RR were repeatedly rejected by the government.

       The government's primary basis for its position that it never strictly enforced
the RR constraint is RFI 3. First, the government response to RFI 3 did not represent a
change in position. Its contemporaneous and subsequent design reviews of the
drainage plan continued to reject appellant's drainage design submittals for violating
the RR constraint. In addition, RFI 3 is not construable as permission for appellant to
work outside the RR, particularly on private lands as required for MARCON' s design
to be effective. To the extent that RFI 3 may be interpreted as a partial grant of
permission to encroach on public lands north of the RR, approval was conditioned on
obtaining the requisite permits. That condition was imposed even though the
government had the permits in hand unbeknownst to appellant.

       The government argues and the parties have extensively briefed whether the
specifications fall into the category of "design" or "performance" requirements. The
government considers that appellant failed to satisfy "performance" requirements,
emphasizing the design-build character of the contract and arguing that it was
incumbent on appellant to adequately provide for site drainage.

       It is unnecessary to elaborate extensively on the nuanced distinctions separating
"performance" versus "design" specifications. The design constraints and parameters
in dispute here were imposed by the government not separately developed by appellant
as designer. Until the RR constraint was relaxed by the government, the contractor's
design was required to satisfy it. No discretion was involved and it is that restriction
that could not be met. Although the requirement to design for a 100-year flood alone
might properly be labeled a "performance" specification, the RR constraint
represented an express limitation on appellant's design options and proved impossible

                                          45
to satisfy. Moreover, the lack of "design" discretion was evidenced and emphasized
contemporaneously by the government's repeated insistence on compliance with the
RR constraint.

         The drainage claim portion of the appeal is sustained.

II. Defective Fence Foundation Design and CMP Claims

         Both of these claims are without merit.

        With regard to the fence foundation, the contract, read as a whole and giving
meaning to all its provisions, clearly provided for on-site adjustment and tailoring the
fence foundation to the conditions encountered. The myopic focus of appellant's
interpretation on the foundation detail failed to sufficiently consider other pertinent
provisions detailed in our findings that clearly emphasized the potential for
adjustments necessitated by the site. Even the detail set forth cautionary notes
reflecting that it depicted only "minimal dimensional requirements" that "may need to
be increased." Appellant's interpretation essentially ignored or unreasonably
discounted the importance of these warnings, as well as the requirements expressly set
forth in the specification. There is no dispute that the additional rebar and concrete
were required to satisfy all of the RFP drawing and specification criteria.

        Equally unconvincing are appellant's allegations that the concrete foundation it
encountered during its removal of the east end culverts constituted a Type II differing
site condition. Removal of these large CMPs was not required by the original
specifications but was a feature of appellant's planned TP drainage design. The
foundation underneath the CMPs was not visible during the site investigation. 10 Most
fundamentally, establishing entitlement to recovery for a Type II differing site
condition required that the contractor prove, inter a/ia, that the conditions encountered
were of an "unusual" nature. See, e.g., Kos Kam Inc., ASBCA No. 34037, 88-3 BCA
~ 21,100 at 106,524. Although appellant has offered the testimony of its owner and
initial project superintendent that the encountering of the concrete foundation was
unusual, we have found that the more persuasive evidence in the record is that offered
by the government's expert, Mr. Blair, as well as that of Mr. Aldrich. Based on that
finding, we conclude that the presence of a concrete foundation/partial easement
supporting these large (ten feet in diameter) corrugated metal pipes was not unusual
and should have been anticipated by appellant. Given the extremely high flow
capacity (800 cfs.) of each pipe, concrete should reasonably have been anticipated to


10
     As a result of our conclusion that the concrete foundation was not unusual, we need
         not discuss other possible issues associated with the fact that the removal was
         not originally contemplated by the contract but instead was an element of
         appellant's TP drainage plan.
                                            46
prevent erosion and ensure the stability of the pipes. Accordingly, the basic
prerequisite for a Type II differing site condition has not been established.

                                    CONCLUSION

       We conclude that MARCON is entitled to an equitable adjustment for the
drainage claim. We remand to the parties for negotiation of that adjustment in
accordance with our findings in this decision. To that extent, the appeal is sustained.

       The appeal is otherwise denied. Neither the defective fence foundation design
claim nor the CMP claim have merit.

       Dated: 1 May 2015



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur




                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 57471, Appeal of
MARCON Engineering, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals


                                           47